Citation Nr: 1817340	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  14-04 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable rating for the residuals, removal of the right submandibular gland, with subjective complaints of dry mouth, impaired taste, and impaired smell.

2.  Entitlement to an initial compensable rating for a scar on the right neck due to submandibular gland removal.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Gabay, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1971 to November 1975, from July 1996 to April 1997, and from February 2003 to May 2004.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania. 

The Veteran testified at a hearing before a Decision Review Officer at a local RO hearing in June 2009.  A transcript is of record.

In his January 2014 substantive appeal, the Veteran requested a Board videoconference hearing.  A hearing was scheduled for May 2015; however, the Veteran failed to appear without showing good cause for his absence.  Therefore, the hearing request is considered withdrawn.  38 C.F.R. § 20.704(e) (2017).


FINDINGS OF FACT

1.  The Veteran's residuals of the removal of the right submandibular gland have not resulted in complete loss of taste or loss of smell.  

2.  The Veteran's single right neck submandibular gland removal scar measures 5 centimeters (cm.) x 0.5 cm. and is superficial, linear, and painful; it not unstable or disabling and has no characteristics of disfigurement.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for the residuals of the removal of the right submandibular gland, with subjective complaints of dry mouth, impaired taste, and impaired smell are not met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Codes (DCs) 6276, 7344-7399.

2.  The criteria for an initial 10 percent rating, and no higher, for right neck submandibular gland removal scar are met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 4.7, 4.118, DCs 7804, 7805 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks initial compensable ratings for the disabilities on appeal.

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2017).  Each disability must be viewed in relation to its entire history, with emphasis upon the limitations proportionate to the severity of the disabling condition.  38 C.F.R. § 4.1 (2017). When rating the Veteran's service-connected disability, the entire medical history must be reviewed.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board must also fully consider the lay assertions of record.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

Where the appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

A.  Residuals of Removal of Right Submandibular Gland

Service connection for residuals of removal of the right submandibular gland, with subjective complains of dry mouth, impaired taste, and impaired smell was granted in an August 2009 rating decision.  A noncompensable evaluation was assigned under 38 C.F.R. § 4.114, DC 7399-7344, effective December 27, 2005.  

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2017).  In this case, the rating schedule does not provide a specific diagnostic code for residuals of removal of a submandibular gland, so the Veteran's condition has been rated analogously under DC 7344 for benign neoplasms, exclusive of skin growths.  

Under DC 7344, the condition is to be rated by analogy under an appropriate diagnostic code, depending on the predominant disability or specific residuals after treatment.  The Veteran has asserted that the residuals of his submandibular gland removal have manifested in dry mouth, and impaired taste.  As such, the most analogous rating criteria for the Veteran's condition are those associated with Diagnostic Codes 6275 and 6276 for loss of smell and taste, respectively.  

Under DC 6275, a complete loss of sense of smell warrants a 10 percent evaluation.  Under DC 6276, a complete loss of sense of taste warrants a 10 percent evaluation.  Under these two diagnostic codes, anything less than a complete loss of sensation is noncompensable.

The evidence reflects that the Veteran was diagnosed with a right submandibular stone shortly after service; this stone was excised in November 2004.  

At a VA general examination in May 2005, the Veteran denied problems with his mouth and throat.  He reported a normal appetite.  There was no complaint of loss of smell or taste.

VA treatment records throughout the appeal show no complaints of loss of smell or taste, or lack of appetite.  The Veteran was consistently noted to be 'well nourished' during outpatient evaluations. 

During the Veteran's June 2009 RO hearing, he testified that he had no trouble eating.  He also reported a loss of taste only on the right side of his mouth.  See June 2009 Hearing Transcript, pgs. 8-10.

At a June 2009 VA mouth, lips, and tongue examination the Veteran reported dry mouth following his submandibular gland excision.  He did not report any loss of smell or taste.  The Veteran reported that his mouth was dry and it sometimes interfered with his ability to swallow food causing him to drink extra water.

The Veteran underwent a VA sense of smell and taste examination for his submandibular removal residuals in July 2009.  The Veteran reported that his mouth was dry.  On physical examination, the oral cavity had normal moisture.  The tongue was moist with normal mobility; the floor of the mouth was soft.  

The Veteran also reported noticing decreased taste on the right side of his mouth since his excision in 2004 and numbness on the right side of the tongue.  At the time of the examination, the sense of taste had not returned to the right side of the tongue.  

The Veteran also reported a decreased sense of smell but was unsure whether this had decreased following his surgery.  The Veteran was given a smell identification test.  He scored 6/40, which the examiner indicated was lower than expected even for someone with total anosmia.  The Veteran was also given a taste test, whereby the examiner applied both sugar and salt to each side of the tongue.  While the Veteran was able to correctly identify the substances on the left side of his tongue, he was unable to do so on the right.  

The examiner diagnosed the Veteran with 'either total or malingering anosmia.'  He indicated that the basis of the loss of smell was difficult to determine and believed it was possible the Veteran was malingering given the extremely low score.  The examiner further opined that while submandibular gland excision can affect the lingual nerve, and therefore reduce taste in the front of the tongue, the surgery would not be expected to have any effect on the Veteran's sense of smell.  The examiner also diagnosed the Veteran with a loss of sense of taste.  The examination report shows the examiner expressed some doubt regarding these findings, but he also indicated the test for loss of taste was entirely subjective.  He further indicated that if the Veteran truly did have a complete loss of sense of smell, it would account for a significant degree of his reduced taste.  

After review of the evidence, an initial compensable rating is not warranted under DC 6275.  The probative and competent evidence does not establish the Veteran's residuals from the removal of the right submandibular gland include a complete loss of sense of smell at any time during the appeal period.  None of the VA treatment records reflect a subjective complaint or clinical finding of a loss of smell.  The Veteran did not report this symptom at VA examinations in May 2005 and June 2009 when specifically asked to detail his symptoms following his November 2004 surgery.  The VA examiners also did not identify this as a symptom during clinical examinations.  Moreover, the Veteran also did not report a loss of smell during his RO hearing in June 2009.  

The only evidence of a loss of smell is shown in the July 2009 VA examination report.  However, the Veteran self-reported that he was unsure whether his smell had decreased since the 2004 surgery.  The examiner, a competent medical professional, clearly indicated that the objective smell test results were likely unreliable based on the Veteran's extremely low score and his cumulative clinical presentation.  The examiner also indicated that the surgery would not be expected to have any effect on the Veteran's sense of smell.

DC 6275 requires that there be an anatomical or pathological basis for the loss of smell.  Such is not shown in this case.  The July 2009 examiner's opinion is considered probative.  This opinion establishes that even if a loss of smell is in fact present, it is not believed to be the result of the submandibular gland removal with any reasonable certainty.  In other words, an anatomical or pathological basis for the loss of smell is not shown.

An initial compensable rating is also not warranted under DC 6276.  It is clear that the Veteran does not have complete loss of sense of taste, as the July 2009 VA examination reflects that the left side of the Veteran's tongue maintained normal sensation.  The Veteran also testified that he had not lost his sense of taste on the left side of his tongue, but only his right was abnormal.  See June 2009 Hearing Transcript, pg. 12.  As a complete loss of taste is not established by the competent lay and medical evidence, a compensable rating is not warranted.

Finally, the Veteran's subjective residual symptom of dry mouth is not shown to have any disabling effect.  The competent evidence does not show any malnutrition, anorexia, or any similar impairment of health due to the Veteran's subjective complaint of dry mouth, which he self-treats by drinking additional water.  There is no applicable diagnostic code under which this reported symptom would warrant a compensable rating.  

In short, the evidence does not support a compensable rating for the service-connected residuals, removal of the right submandibular gland, with subjective complaints of dry mouth, impaired taste, and impaired smell.  Reasonable doubt was considered; however, as the preponderance of the evidence is against the claim, that doctrine is not for application.  38 C.F.R. § 3.102; see also 38 U.S.C. § 5107(b); Gilbert, 1 Vet. App. at 53-56 (1990).  

B. Neck Scar

Service connection for a scar on the right neck due to submandibular gland removal was granted in an August 2009 rating decision.  A noncompensable evaluation was assigned under 38 C.F.R. § 4.118, DC 7805, effective December 27, 2005.  The Veteran asserts that his scar warrants a compensable rating.

Diagnostic Code 7805 evaluates scars, other (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7800-7804, and provides that any disabling effect(s) not considered in a rating provided under Diagnostic Codes 7800- 7804 should be evaluated under an appropriate diagnostic code.  38 C.F.R. § 4.118, DC 7805.  

Diagnostic Code 7804 evaluates scars which are unstable and painful.  38 C.F.R. § 4.118, DC 7804.  A 10 percent rating is warranted for one or two scars that are unstable or painful.  A 20 percent rating is warranted for three to four scars that are unstable or painful, and a 30 percent rating is warranted for five or more scars that are unstable or painful.  Id.  

An unstable scar is defined as one where, for any reason, there is frequent loss of covering of skin over the scar.  Id. at Note (1).  If one or more scars are both unstable and painful, the rating criteria provide that 10 percent is to be added to the evaluation that is based on the total number of unstable or painful scars.  Id. at Note (2).  Scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code when applicable.  Id. at Note (3).

The evidence reflects that the Veteran was diagnosed with a right submandibular stone shortly after service; this stone was excised in November 2004.  

During a VA general medical examination in May 2005, the Veteran reported that he experienced an occasional jabbing sensation at the excision site and slight soreness.  The examiner's diagnosis was right submandibular gland excision for chronic sialadenitis and submandibular stone.  The Veteran reports brief, stabbing pain postoperative since the excision as described above.

At a VA examination in January 2008, the Veteran reported a 'pins and needles' sensation in his neck area where the excision occurred.  On objective examination, the scar in the right submandibular area was noted to be well-healed.  It measured 4 cm.  The examiner indicated that the Veteran described dysesthesia in the scar area since the surgery.  

During the Veteran's June 2009 RO hearing, he testified that his scar was itchy and painful to touch.  It also twitched at times.   

The Veteran underwent a VA examination in June 2009.  He reported intermittent twitching and some hypersensitivity in scar area.  He denied any lost work or decreased activities due to his scar.  Objectively, the scar measured as 5 centimeters long and 0.5 centimeters wide.  It was linear and noted to be slightly hypopigmented with very slight tissue loss.  The examiner opined that it was not disfiguring, undulating, elevated, or adhering to underlying tissue.  No keloid formation, ulceration, sloughing, or inflammation was noted.  The scar was noted to be stable, but hypersensitive with a slight increased sensation on palpation.

VA treatment records throughout the appeal show findings of a healed scar, including a March 2012 VA otolaryngology note wherein the neck scar was described as "well-healed."  

Following a thorough review of the record, the Board finds that an initial compensable rating under DC 7805 is not warranted.  There is no competent medical evidence, nor does the Veteran assert, that his neck scar has a disabling effect.  The Veteran has at times reported scarring of the right with a "twitching/tic" in his neck region but has not asserted, nor has the clinical evidence shown, that this sensation caused any actual functional impairment or limitations.  

The Veteran is, however, entitled to an initial 10 percent rating under DC 7804.  The record reflects that since the effective date of the grant of service connection, the Veteran has consistently reported that his scar was painful.  He is competent to report a painful scar and his consistent statements in this regard are credible.  In addition, the January 2008 VA examiner indicated the Veteran had dysesthesia in the scar area since the surgery.  The June 2009 VA examiner also indicated that the scar was hypersensitive with a slight increased sensation on palpation.  Accordingly, a 10 percent rating is assigned from December 27, 2005, which is the effective date of service connection.

An even higher rating is not warranted under DC 7804 as the competent evidence reflects that the Veteran only has one service-connected scar, and this scar is not unstable.  The VA treatment records consistently describe the scar as healed and the June 2009 VA examiner noted that the scar was stable.  

The Board has considered whether higher or separate ratings can be assigned under any other applicable diagnostic code, but finds no evidence to support such a rating.

Under DC 7800, ratings may be based on the number of characteristics of disfigurement present.  A 10 percent rating is warranted for scars that are located on the head, face, or neck when there is one characteristic of disfigurement.  A 30 percent rating is warranted when there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, or lips), or; with two or three characteristics of disfigurement.  38 C.F.R. § 4.118, DC 7800.  

The Veteran's scar is not shown to manifest with any of the listed disfigurements under DC 7800.  Of note, his scar is measures less than 13 cm. in length and less than 0.6 cm in width.  The surface contour is not elevated or depressed on palpation, or adherent to underlying tissue.  There also was no tissue loss in an area exceeding 39 sq. cm.  The Veteran is also not entitled to a higher or separate rating under DCs 7801 or 7802 as these pertain to scars not located on the neck, face or head.  

In short, an initial rating of 10 percent, but no higher, is warranted for a scar on the right neck due to submandibular gland removal.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  

There are no additional expressly or reasonably raised issues presented on the record. 


ORDER

An initial compensable rating for the residuals, removal of the right submandibular gland, with subjective complaints of dry mouth, impaired taste, and impaired smell is denied.

An initial 10 percent rating, and not higher, for a scar on the right neck due to submandibular gland removal is granted subject to the criteria governing awards of monetary benefits.



			_____________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


